Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to correspondence filed on February 2, 2021.
Claims 1-20 are currently pending.  Claims 1, 11 and 15 have been amended. Entry of this amendment is accepted and made of record.

Specification
Claimed limitation of “the detection device is a two-dimensional label” of claims 1, 11 and 15 is not disclosed in the Specification of the instant application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear.  The term “two-dimensional label” in line 19 renders the claim unclear, it is not clear if “two-dimensional label” refers to the structural shape of the label or if it refers to a Quick Response label/two-dimensional label.  Please clarify.

Claims 2-10 depend on claim on claim 1, these claims are rejected at least for the same reasons as to claim 1.
 Claim 11 is unclear.  The term “two-dimensional label” in line 5 renders the claim unclear, it is not clear if “two-dimensional label” refers to the structural shape of the label or if it refers to a Quick Response label/two-dimensional label.  Please clarify.
For examination on the merits, the Examiner will interpret “two-dimensional label” to mean the structural shape of the label.
Claims 12-14 depend on claim on claim 11, these claims are rejected at least for the same reasons as to claim 11.
Claim 15 is unclear.  The term “two-dimensional label” in line 4 renders the claim unclear, it is not clear if “two-dimensional label” refers to the structural shape of the label or if it refers to a Quick Response label/two-dimensional label.  Please clarify.
For examination on the merits, the Examiner will interpret “two-dimensional label” to mean the structural shape of the label.
Claims 16-20 depend on claim on claim 15, these claims are rejected at least for the same reasons as to claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2017/0229000) (hereinafter Law) in view of Kataoka et al. (US 2016/0310680) (hereinafter Kataoka).
Regarding claim 1, Law teaches a detection device comprising:
a signal processing unit (microchip) (50) in operable communication with:
a memory (data memory),
a temperature sensor (temperature sensor),
a timer (real time clock), and
a display window (window) (42),
wherein the detection device is a two-dimensional label (label) (30) affixed to an external surface (outer portion) (111) of a storage container (packaging) (110), wherein the storage container is configured for transportation of a medical product (pharmaceuticals, drugs) (see paragraphs 0002, 0007-0008, 0022-0024, 0029, 0058, 0145-0146 and Figures 3-4 and 5).
However Law does not explicitly teach the detection device being configured to: display, via the display window, a first label; detect, by the temperature sensor, a first temperature; determine, by the signal processing unit, a first temperature excursion occurring when the first temperature exceeds a first threshold; responsive to determining the first temperature excursion, start the timer configured to expire after a first duration of time, detect, by the temperature sensor, a second temperature; and responsive to either: (1) the timer expiring after the first duration of time; or (2) determining, by the signal processing unit, a second temperature excursion occurring when the second temperature exceeds a second threshold, display, via the display window, a second label.
Kataoka teaches in Figures 8 and 26 a detection device configured to: display, via the display window (display) (20, 320), a first label (see paragraph 0072); detect, by the temperature sensor (temperature sensor) (15, 315), a first temperature (see paragraphs 0069-0071); determine, by the signal processing unit (controller) (21,321), a first temperature excursion occurring when the first temperature 
(1)    the timer expiring after the first duration of time (see paragraphs 0074-0075); or
(2)    determining, by the signal processing unit (controller) (21,321), a second temperature excursion occurring when the second temperature exceeds a second threshold (see paragraph 0078), display, via the display window, (display) (20,320) a second label (see paragraphs  0044, 0046, 0077, 0079 and Figures 1-7, 9-10 and 16).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by Law to be configured to: display, via the display window, a first label; detect, by the temperature sensor, a first temperature; determine, by the signal processing unit, a first temperature excursion occurring when the first temperature exceeds a first threshold; responsive to determining the first temperature excursion, start the timer configured to expire after a first duration of time, detect, by the temperature sensor, a second temperature; and responsive to either: (1) the timer expiring after the first duration of time; or (2) determining, by the signal processing unit, a second temperature excursion occurring when the second temperature exceeds a second threshold, display, via the display window, a second label as taught by Kataoka.  One would be motivated to make this combination in order to suppress damage to the medical product inside the storage container by warning a user of inadequate storage temperature and/or to warn a user when the pharmaceutical has been exposed to excessive temperatures and should be discarded.
Regarding claim 2, the prior combination teaches all the limitations of claim 1.
However Law as modified by Kataoka does not explicitly teach wherein the detection device is further configured to: responsive to displaying the second label, restart the timer configured to expire after a second duration of time; detect, by the temperature sensor, a third temperature; and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining, by the signal processing unit, a third temperature excursion occurring when the third temperature exceeds a third threshold, display, via the display window, a third label.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination to be configured to: responsive to displaying the second label, restart the timer configured to expire after a second duration of time; detect, by the temperature sensor, a third temperature; and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining, by the signal processing unit, a third temperature excursion occurring when the third temperature exceeds a third threshold, display, via the display window, a third label as taught by Kataoka.  One would be motivated to make this combination in order to suppress damage to the medical product inside the storage container by warning a user of inadequate storage temperature and/or to warn a user when the pharmaceutical has been exposed to excessive temperatures and should be discarded.
Regarding claim 6, the prior combination teaches all the limitations of claim 1.
However Law as modified by Kataoka does not explicitly teach the display window having individual displays for each of the first label and the second label.
Although, Law as modified by Kataoka does not explicitly teach the display window having individual displays for each of the first label and the second label,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display window as taught by the prior combination with individual displays for each of the first label and the second label, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would be motivated to provide individual displays for each of the first label and the second label in order to clearly show when a predetermined temperature has been exceeded.

Regarding claim 7, the prior combination teaches all the limitations of claim 1.
However Law as modified by Kataoka does not explicitly the display window having a shared display for both of the first label and the second label.
Kataoka further teaches the display window (display) (20,320) having a shared display for both of the first label and the second label (see paragraphs 0155-0157).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the display window as taught by the prior combination to have a shared display for both of the first label and the second label as taught by Kataoka.  One would be motivated to make this combination in order to clearly show when predetermined temperatures have been exceeded and to provide a compact design.
Regarding claim 8, the prior combination teaches all the limitations of claim 1.
However Law as modified by Kataoka does not explicitly teach wherein each of the first label and the second label are different colors.
Kataoka teaches a display area (102,104) wherein each of the first label and the second label are different colors (see paragraph 0155-0157).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the display window as taught by the prior combination wherein each of the first label and the second label are different colors. One would be motivated to make this combination in order to clearly show a boundary.
Regarding claim 11, Law teaches a packaging system comprising: 
a storage container (packaging) (110), wherein the storage container (packaging) (110), is configured for transportation of a medical product (pharmaceuticals, drugs); and a detection device (label) (30) affixed to an external surface (outer portion) (111) of a storage container (packaging) (110), wherein the detection device is a two-dimensional label (label) (30) (see paragraphs 0002, 0007-0008, 0022-0024, 0029, 0058, 0145-0146 and Figures 3-4 and 5).

Kataoka teaches a detection device being configured to: display (display) (20, 320) a first label (see paragraph 0072), detect a first temperature (see paragraphs 0069-0071), determine a first temperature excursion occurring when the first temperature exceeds a first threshold (see paragraph 0069-0073), responsive to determining the first temperature excursion, start a timer (timer) configured to expire after a first duration of time (see paragraph 0074 and 0208-0209), detect a second temperature (see paragraph 0075), and responsive to either: (1) the timer expiring after the first duration of time (see paragraphs 0074-0075); or (2) determining a second temperature excursion occurring when the second temperature exceeds a second threshold (see paragraph 0078), display a second label (see paragraph 0079).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by Law to be configured to: display a first label, detect a first temperature, determine a first temperature excursion occurring when the first temperature exceeds a first threshold, responsive to determining the first temperature excursion, start a timer configured to expire after a first duration of time, detect a second temperature, and responsive to either: (1) the timer expiring after the first duration of time; or (2) determining a second temperature excursion occurring when the second temperature exceeds a second threshold, display a second label as taught by Kataoka.  One would be motivated to make this combination in order to suppress damage to the medical product inside the storage container by warning a user of inadequate storage temperature and/or to warn a user when the pharmaceutical has been exposed to excessive temperatures and should be discarded.
Regarding claim 12, the prior combination teaches all the limitations of claim 11.

Kataoka further teaches wherein the detection device is further configured to: responsive to displaying the second label, restart the timer (timer) configured to expire after a second duration of time (see paragraphs 0080-0081); detect a third temperature (see paragraph 0082); and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining a third temperature excursion occurring when the third temperature exceeds a third threshold (see paragraph 0084), display a third label (see paragraph 0087).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination to be configured to: responsive to displaying the second label, restart the timer configured to expire after a second duration of time; detect a third temperature; and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining a third temperature excursion occurring when the third temperature exceeds a third threshold, display a third label as taught by Kataoka.  One would be motivated to make this combination in order to suppress damage to the medical product inside the storage container by warning a user of inadequate storage temperature and/or to warn a user when the pharmaceutical has been exposed to excessive temperatures and should be discarded.
Regarding claim 13, the prior combination teaches all the limitations of claim 12,
 However Law as modified by Kataoka does not explicitly teach the first label, the second label, and the third label has text that includes one or more of: (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard.
Although, Law as modified by Kataoka does not explicitly teach the first label, the second label, and the third label has text that includes one or more of: (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard, it is very well known in the art that to program a display 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the first label, the second label, and the third label as taught by the prior combination to display one or more of: (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard as known in the art. One would be motivated to make this combination in order to inform a user that the pharmaceutical is in compliance of medical requirements and ensure patient safety.
Regarding claim 14, the prior combination teaches all the limitations of claim 11
However Law as modified by Kataoka does not explicitly teach each of the first temperature and the second temperature are environmental storage temperatures of the storage container.
 Kataoka further teaches each of the first temperature and the second temperature being environmental storage temperatures of the storage container (pharmaceutical injection device) (1,301) (see Figures 1-7 and 24-25 and paragraphs 0003-0008).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination wherein each of the first temperature and the second temperature are environmental storage temperatures of the storage container as taught by Kataoka.  One would be motivated to make this combination in order to suppress damage to the medical product inside the storage container by warning a user of inadequate storage temperature and/or to warn a user when the pharmaceutical has been exposed to excessive temperatures and should be discarded.
Regarding claim 15, Law teaches a method of displaying packaging parameters comprising:
affixing a display device (window) (42) to an external surface (outer portion) (111) of a storage container (packaging) (110), wherein the display device (window) (42) is a two-dimensional label (label) (30), and wherein the storage container (packaging) (110) is configured for transportation of a medical product (pharmaceuticals/drugs) (see paragraphs 0002, 0007-0008, 0022-0024, 0029, 0058, 0145-0146 and Figures 3-4 and 5)

Kataoka teaches displaying, via a display device (display) (20, 320), a first label (see Figures 8 and 26 and paragraphs 0072); detecting, by a temperature sensor (temperature sensor) (15, 315), a first temperature (see paragraph 0069-0071); determining, by a signal processing unit (controller) (21,321), a first temperature excursion occurring when the first temperature exceeds a first threshold (see paragraph 0071 -0073); responsive to determining the first temperature excursion, starting a timer (timer) configured to expire after a first duration of time (see paragraph 0074); detecting, by the temperature sensor (temperature sensor) (15,315), a second temperature (see paragraphs 0074-0075); and responsive to either: (1) the timer expiring after the first duration of time (see paragraphs 0074-0075); or (2) determining, by the signal processing unit (controller) (21,321), a second temperature excursion, wherein the second temperature exceeds a second threshold (see paragraph 0078), displaying via the display device (display) (20,320), a second label (see paragraph 0079).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of displaying a parameter as taught by Law by displaying, via a display device, a first label; detecting, by a temperature sensor, a first temperature; determining, by a signal processing unit, a first temperature excursion occurring when the first temperature exceeds a first threshold; responsive to determining the first temperature excursion, starting a timer configured to expire after a first duration of time; detecting, by the temperature sensor, a second temperature; and responsive to either: (1) the timer expiring after the first duration of time; or (2) determining, by the temperature sensor, a second temperature excursion, wherein the second temperature exceeds a second threshold, displaying via the display device, a second label as taught by Kataoka.  One would be motivated to make 
Regarding claim 16, the prior combination teaches all the limitations of claim 15.
However Law as modified by Kataoka does not explicitly teach the method further comprising: responsive to displaying the second label, restarting the timer configured to expire after a second duration of time; detecting, by the temperature sensor, a third temperature; and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining, by the signal processing unit, a third temperature excursion occurring when the third temperature excursion exceeds a third threshold, displaying via the display device, a third label.
 Kataoka further teaches responsive to displaying the second label, restarting the timer configured to expire after a second duration of time (see paragraph 0080-0081); detecting, by the temperature sensor (temperature sensor) (15, 315), a third temperature (see paragraph 0082); and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining, by the signal processing unit, a third temperature excursion occurring when the third temperature excursion exceeds a third threshold (see paragraph 0084), displaying via the display device (display) (20,320), a third label (see paragraph 0087).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of displaying a parameter as taught by the prior combination with the method further comprising: responsive to displaying the second label, restarting the timer configured to expire after a second duration of time; detecting, by the temperature sensor, a third temperature; and responsive to either: (i) the timer expiring after the second duration of time; or (ii) determining, by the signal processing unit, a third temperature excursion occurring when the third temperature excursion exceeds a third threshold, displaying via the display device, a third label as taught by Kataoka.  One would be motivated to make this combination in order to suppress damage to the medical product inside the storage container by warning a user of inadequate storage temperature and/or to warn a user when the pharmaceutical has been exposed to excessive temperatures and should be discarded.

Claims 3-5, 9-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law in view of Kataoka in further view of Faries, Jr. et al. (US 2004/0247016) (hereinafter Faries, Jr.).
Regarding claim 3, the prior combination teaches all the limitations of claim 2.
However Law as modified by Kataoka does not explicitly teach the detection device being further configured to: detect, by the temperature sensor, a fourth temperature; determine, by the signal processing unit, a fourth temperature excursion occurring when the fourth temperature exceeds a fourth threshold; and display, via the display window, a fourth label.
Faries, Jr. teaches the detection device being further configured to: detect, by the temperature sensor (temperature sensing device) (125), a fourth temperature; determine, by the signal processing unit (controller) (722), a fourth temperature excursion occurring when the fourth temperature exceeds a fourth threshold (70 ºF, 80 ºF, 90 ºF, 100 ºF, 110 ºF); and display, via the display window (numerical indicator) (130), a fourth label (see paragraphs 0023 and 0161 -0163).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination to be configured to: detect, by the temperature sensor, a fourth temperature; determine, by the signal processing unit, a fourth temperature excursion occurring when the fourth temperature exceeds a fourth threshold; and display, via the display window, a fourth label as taught by Faries, Jr. One would be motivated to make this combination in order to enable medical personnel or users to adhere to medical regulatory and medical item manufacturer requirements relating to medical item heating time, temperature and/or other conditions in order to ensure patient safety.
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
However Law as modified by Kataoka and Faries, Jr. does not explicitly teach the fourth label being permanent such that, once the display window displays the fourth label, no other label is subsequently displayed via the display window.
Faries, Jr. teaches the fourth label (numerical indicator) (130) being permanent such that, once the display window displays the fourth label, no other label is subsequently displayed via the display window (For example, if the solution has a temperature of 90 ºF, then only the temperature scale 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination with the fourth label being permanent such that, once the display window displays the fourth label, no other label is subsequently displayed via the display window as taught by Faires, Jr. One would be motivated to make this combination in order to enable medical personnel or users to adhere to medical regulatory and medical item manufacturer requirements relating to medical item heating time, temperature and/or other conditions in order to ensure patient safety.
Regarding claim 5, the prior combination teaches all the limitations of claim 3.
However Law as modified by Kataoka and Faires, Jr. does not explicitly teach wherein each of the first label, the second label, the third label, and the fourth label has text that includes one or more of (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard.
Although, Law as modified by Kataoka and Faires, Jr. does not explicitly teach wherein teach of the first label, the second label, the third label, and the fourth label has text that includes one or more of (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard,  it is very well known in the art that to program a display window to show any text including one or more of: (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination to display one or more of: (i) Ready to Be Thawed; (ii) Ready to Be Warmed; (iii) Ready to Be Used; and (iv) Discard as known in the art. One would be motivated to make this combination in order to inform a user that the pharmaceutical is in compliance of medical requirements and ensure patient safety.
Regarding claim 9, the prior combination teaches all the limitations of claim 1.
However Law as modified by Kataoka does not explicitly teach an activator, a user manually starting the timer via the activator, and the timer being configured to expire after the first duration of time.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by Kataoka with an activator, a user manually starting the timer via the activator, and the timer being configured to expire after the first duration of time as taught by Faries, Jr. One would be motivated to make this combination in order to enable medical personnel or users to adhere to medical regulatory and medical item manufacturer requirements relating to medical item heating time, temperature and/or other conditions in order to ensure patient safety.
Regarding claim 10, the prior combination teaches all the limitations of claim 1.
However Law as modified by Kataoka does not explicitly teach a user manually adjusting a value associated with at least one of the first threshold and the second threshold.
Faries, Jr. teaches a user manually adjusting a value associated with at least one of the first threshold and the second threshold (desired/setpoint temperature) (see paragraphs 0148, 0151, 0180, 0189).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by Kataoka with a user manually adjusting a value associated with at least one of the first threshold and the second threshold as taught by Faries, Jr. One would be motivated to make this combination in order to ensure compliance with prescribed requirements (e.g., manufacturer, medical standard or regulation, etc.) to ensure the medical item maintains efficacy and remains pharmaceutically acceptable.
Regarding claim 17, the prior combination teaches all the limitations of claim 16.
However Law as modified by Kataoka does not explicitly teach the detection device being further configured to: detect, by the temperature sensor, a fourth temperature; determine, by the signal processing unit, a fourth temperature excursion occurring when the fourth temperature exceeds a fourth threshold; and display, via the display window, a fourth label.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination with the teachings of Faries, Jr. One would be motivated to make this combination in order to enable medical personnel or users to adhere to medical regulatory and medical item manufacturer requirements relating to medical item heating time, temperature and/or other conditions in order to ensure patient safety.
Regarding claim 18, the prior combination teaches all the limitations of claim 17.
However Law as modified by Kataoka and Faries, Jr. does not explicitly teach the fourth label being permanent such that, once the display window displays the fourth label, no other label being subsequently displayed via the display window.
Faries, Jr. teaches the fourth label (numerical indicator) (130) being permanent such that, once the display window displays the fourth label, no other label being subsequently displayed via the display window (For example, if the solution has a temperature of 90 ºF, then only the temperature scale indicator representing a ninety degree temperature changes color or becomes illuminated to visually display the solution temperature; see paragraph 0163).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination with the fourth label being permanent such that, once the display window displays the fourth label, no other label being subsequently displayed via the display window as taught by Faries, Jr. One would be motivated to make this combination in order to enable medical personnel or users to adhere to medical regulatory and medical item manufacturer requirements relating to medical item heating time, temperature and/or other conditions in order to ensure patient safety.
Regarding claim 19, the prior combination teaches all the limitations of claim 15.

Faries, Jr. teaches an activator (input device), a user manually starting the timer (timer system) (700) via the activator (input device), and the timer being configured to expire after the first duration of time (see paragraphs 0284, 0286 and 0298).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination with an activator, a user manually starting the timer via the activator, and the timer being configured to expire after the first duration of time as taught by Faries, Jr. One would be motivated to make this combination in order to enable medical personnel or users to adhere to medical regulatory and medical item manufacturer requirements relating to medical item heating time, temperature and/or other conditions in order to ensure patient safety.
Regarding claim 20, the prior combination teaches all the limitations of claim 15.
However Law as modified by Kataoka and Faries, Jr. does not explicitly teach a user manually adjusting a value associated with at least one of the first threshold and the second threshold.
Faries, Jr. teaches wherein a user manually adjusts a value associated with at least one of the first threshold and the second threshold (desired/setpoint temperature) (see paragraphs 0148, 0151, 0180, 0189).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device as taught by the prior combination with a user manually adjusting a value associated with at least one of the first threshold and the second threshold as taught by Faries, Jr. One would be motivated to make this combination in order to ensure compliance with prescribed requirements (e.g., manufacturer, medical standard or regulation, etc.) to ensure the medical item maintains efficacy and remains pharmaceutically acceptable.

Response to Arguments
Applicant's arguments filed February 2, 2021 with respect to claims 1-20 have been considered but they are not persuasive.
Regarding Applicant’s arguments in page 8 of the Remarks that Kataoka and Faires, Jr. does not teach the newly added limitation of “the detection device is a two-dimensional label” of newly amended claim 1, this argument is not persuasive. The Examiner did not set forth that Kataoka and Faires, Jr. teaches the newly added limitation of “the detection device is a two-dimensional label”.  The Examiner respectfully submits that newly amended claims 1, 11 and 15 are rejected in view Law in view of Kataoka (see rejection of claims 1, 11, and 15 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Debord et al. (US 2004/0156418) discloses a perishable product electronic label including time and temperature measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855